Claimant and his wife were janitors of an apartment house; they and their two children occupied rooms in the basement as living quarters. She, in anger, threw acid or caustic potash in his face, causing the total loss of vision of one eye, and a serious facial disfigurement. The Industrial Board has seen fit to believe that an argument between the husband and wife, namely, a criticism by the man that the woman used too much coal in the heater, arose out of and in the course of the employment. The Board having credited claimant’s version gave an award. (Matter of Heitz v. Ruppert, 218 N. Y. 148.) Award affirmed, with costs to the State Industrial Board. Hill, P. J., Rhodes, Crapser and Heffernan, JJ., concur; McNamee, J., concurs with a memorandum. McNamee, J.: I concur for affirmance with great reluctance. The claimant testified that he upbraided his wife for using too much coal on the apartment house fire, and because she did not share adequately in the duties incumbent on him as janitor. With this as a cause, according to claimant’s testimony, the wife left their apartment in the basement and stayed out all night; and, on returning in the morning, she cooked up a pot of lye and threw it in his face, and thus destroyed one of his eyes. The Industrial Board represent by then- award that they believe this unsupported and unconvincing tale. Because the claim is thus given form we must affirm.